Amendment No. 1 to Security Agreement (this “Amendment”), dated as of January
30, 2007, among Technical Olympic USA, Inc., a Delaware corporation (“TOUSA”),
each subsidiary of TOUSA signatory to the Security Agreement defined below as a
Grantor (TOUSA and such subsidiaries, the “Grantors”) and Citicorp North
America, Inc., a Delaware corporation, as administrative agent (in such
capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

(1) TOUSA, as Administrative Borrower (the “Administrative Borrower”), certain
of TOUSA’s subsidiaries party thereto as Subsidiary Borrowers (such subsidiaries
together with the Administrative Borrower, the “Borrowers”), the Lenders (or
their predecessors in interest), the Issuer, the Administrative Agent and
certain other financial institutions in other agent capacities entered into that
certain Amended and Restated Credit Agreement, dated as of January 30, 2007 (the
“Credit Agreement”).

(2) The Grantors (other than TOUSA) entered into that certain Guaranty dated as
of March 9, 2006 in favor of the Administrative Agent, the Issuers, the Lenders
and each other holder of an Obligation (as defined in the Credit Agreement).

(3) The Grantors and the Administrative Agent are parties to the Security
Agreement dated as of October 23, 2006 (the “Security Agreement”), under which
each Grantor assigned and transferred to the Administrative Agent for its
benefit and for the ratable benefit of the Issuers and the Lenders, and granted
to the Administrative Agent for its benefit and for the ratable benefit of the
Issuers and the Lenders, a security interest in, such Grantor’s right, title and
interest in, to and under the Collateral as collateral security for the prompt
and complete payment and performance when due of such Grantor’s Obligations.

(4) The Grantors and the Administrative Agent desire to amend the Security
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used and not otherwise specifically
defined in this Amendment shall have the meanings given or otherwise assigned to
such terms in the Security Agreement.

Section 1.02. Certain Terms.

(a) The words “herein,” “hereof” and “hereunder” and similar words in this
Amendment refer to this Amendment as a whole, and not to any particular Article,
Section, subsection or clause in, this Amendment.

(b) Unless otherwise expressly indicated in this Amendment, references in this
Amendment to an Exhibit, Schedule, Article, Section, subsection or clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, subsection or
clause in this Amendment.

(c) References in this Amendment to any statute shall be to such statute as
amended or modified and in effect at the time any such reference is operative.

(d) The term “including” when used in this Amendment means “including without
limitation” except when used in the computation of time periods.

(e) In this Amendment, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including”.

Section 1.03. No Presumption Against any Party. Neither this Amendment nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. This Amendment has
been reviewed by each of the parties and their counsel and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of all parties hereto.

Section 1.04. Section Titles. The section titles contained in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement among the parties hereto.

ARTICLE II

AMENDMENTS TO SECURITY AGREEMENT

Section 2.01. Additional Definitions. Section 1.1 of the Security Agreement is
hereby amended by inserting the following new definitions in their appropriate
alphabetical order:

“Finished Lot Contracts” means a sale and purchase agreement for a Finished Lot
between (a) the Administrative Borrower or any of its Restricted Subsidiaries
and (b) an unrelated third party purchaser.

“Land/Lot Under Development Contracts” means a sale and purchase agreement for a
Land/Lot Under Development between (a) the Administrative Borrower or any of its
Restricted Subsidiaries and (b) an unrelated third party purchaser.

“Land Sale Contracts” means Finished Lot Contracts, Land/Lot Under Development
Contracts and Unimproved Land Contracts.

“Linked Deposit Accounts” means the following Deposit Accounts maintained by
Wachovia Bank National Association: (a) Account No. 200003341735 in the name of
Engle Homes Delaware, Inc.; (b) Account No. 2000012137765 in the name of TOUSA
Delaware Inc.; and (c) Account No. 2000029799620 in the name of TOUSA Funding,
LLC.

“Unimproved Land Contracts” means a sale and purchase agreement for Unimproved
Land between (a) the Administrative Borrower or any of its Restricted
Subsidiaries and (b) an unrelated third party purchaser.

“U.S. Bank Accounts” means the following custodial accounts maintained by U.S.
Bank: (a) Account No. 6728003659 in the name of Engle Homes Delaware, Inc.;
(b) Account No. 6728020649 in the name of TOUSA Delaware Inc.; and (c) Account
No. 6728020426 in the name of TOUSA Funding, LLC.

Section 2.02. Amendments to Existing Definitions.

(a) The definition of “Borrower Obligations” in Section 1.1 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

“Borrower Obligations” means, with respect to any Borrower, without duplication,
the collective reference to the Loans, the Letter of Credit Obligations and all
other amounts owing by such Borrower to the Administrative Agent, any Issuer,
any Lender, any Affiliate of any of them or any Indemnities, of every type and
description, present or future, arising under the Credit Agreement, any other
Loan Document, whether direct or indirect, including all letter of credit and
other fees, interest, charges, expenses, attorneys’ fees and disbursements and
other sums chargeable to such Borrower under the Credit Agreement or any other
Loan Document.”

Section 2.03. Amendments to Granting Clause. Section 2 of the Security Agreement
is hereby amended and restated in its entirety to read as follows:

“Each Grantor hereby assigns and transfers to the Administrative Agent for its
benefit and for the ratable benefit of the Issuers and the Lenders, and hereby
grants to the Administrative Agent, for its benefit and for the ratable benefit
of the Issuers and the Lenders, a security interest in, all of such Grantors’s
right, title and interest in, to and under the following property, whether now
existing or at any time hereafter acquired (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Contracts for Sale and Land Sale Contracts to which such Grantor is or
is to become a party, including without limitation:

(i) all rights of such Grantor to receive monies due and to become due under or
pursuant to such Contracts for Sale and Land Sale Contracts;

(ii) all rights of such Grantor under or in respect of any escrow, settlement or
similar agreement entered into by such Grantor in connection with such Contracts
for Sale and Land Sale Contracts, including without limitation, all rights of
such Grantor to receive monies pursuant to any such escrow, settlement or
similar agreement;

(iii) all claims of such Grantor for damages arising out of or for breach of or
default under such Contracts for Sale and Land Sale Contracts; and

(iv) all rights of such Grantor to terminate, amend, supplement, modify or waive
performance under such Contracts for Sale, to compel performance and otherwise
to exercise all remedies thereunder;

(b) to the extent not covered by clause (a) of this Section 2, all Accounts
arising from or relating to Contracts for Sale and Land Sale Contracts to which
such Grantor is or is to become a party;

(c) to the extent not covered by clause (a) of this Section 2, all General
Intangibles arising from or relating to Contracts for Sale and Land Sale
Contracts to which such Grantor is or is to become a party;

(d) the Deposit Accounts set forth on Schedule 3 and each other Deposit Account
now or hereafter maintained by such Grantor;

(e) all Securities Accounts now or hereafter maintained by such Grantor;

(f) all books and records pertaining to the foregoing; and

(g) all Proceeds, Supporting Obligations and products of any and all of the
foregoing and all other collateral security and guarantees given by any Person
with respect to the foregoing, including without limitation, Proceeds of
Contracts for Sale and Land Sale Contracts constituting Escrow Proceeds
Receivables and any other escrowed funds relating to a Contract for Sale and
Land Sale Contract;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of security in any
Contract for Sale, Land Sale Contract or other General Intangible to the extent
that such grant of a security interest is prohibited by, constitutes a breach or
default under, results in the termination of, or requires any consent not
obtained under, such Contract for Sale, Land Sale Contract or General Intangible
except to the extent the relevant term in such Contract for Sale, Land Sale
Contract or General Intangible providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under any applicable
law.

Section 2.04. Amendments to Contracts Representations. Section 3.4(a) and
Section 3.4(b) of the Security Agreement is hereby amended by deleting the
reference to “Contract for Sale” therein and replacing “Contract for Sale and
Land Sale Contract” in lieu thereof.

Section 2.05. Amendments to Contracts Covenants. Section 4.4(c) of the Security
Agreement is hereby amended by deleting the reference to “Contract for Sale”
therein and replacing “Contract for Sale or Land Sale Contract” in lieu thereof.

Section 2.06. Amendments to Deposit Account Provisions. Section 4.5 of the
Security Agreement is hereby amended by inserting the following at the end
thereof:

“; and provided, further, that the provisions of this Section 4.5 shall not
apply to (i) any U.S. Bank Account so long as (x) such U.S. Bank Account
continues to be a custodial account and does not constitute a Deposit Account or
Securities Account and (y) the custodian of such U.S. Bank Account remains under
written instruction by an authorized officer of the customer of such U.S. Bank
Account to automatically transfer any cash that is deposited in such U.S. Bank
Account to a Linked Deposit Account (or such other Deposit Account as to which
the Administrative Agent shall have entered into an agreement which provides the
Administrative Agent with “control” (as such term is defined under the New York
UCC) with respect to such Deposit Account) and (ii) any Deposit Account and
Securities Account maintained with the Administrative Agent over which the
Administrative Agent has, by operation of law, obtained “control” (as such term
is defined under the New York UCC).”

Section 2.07. Amendments to Right to Appoint a Receiver. The first sentence of
Section 6.3 of the Security Agreement is hereby amended by deleting the
reference to “the Borrower” therein and replacing “the Administrative Borrower”
in lieu thereof.

Section 2.08. Amendments to Reliance by Administrative Agent. Subsections (a),
(b) and (e) of Section 7.7 of the Security Agreement is hereby amended by
deleting references to “the Borrower” therein and replacing “the Administrative
Borrower” in lieu thereof.

Section 2.09. Amendments to Co-Administrative Agent. Section 7.12(b)(v) of the
Security Agreement is hereby amended by (a) deleting the reference to “the
Borrower” in the first sentence thereof and replacing with “the Administrative
Borrower, on behalf of the other Grantors,” and (b) deleting the reference to
“the Borrower” in the second and third sentences thereof and replacing with “the
Administrative Borrower.”

Section 2.10. Amendments to Notice Provisions. Section 8.1 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

“Notices. All notices, requests and demands of any Borrower or the
Administrative Agent hereunder shall be effected in the manner provided for in
Section 10.8 of the Credit Agreement.”

Section 2.11. Amendments to Service of Process. The first sentence of Subsection
(b) of Section 8.11 of the Security Agreement is hereby amended by deleting the
reference to “the Borrower” therein and replacing “the Administrative Borrower”
in lieu thereof.

Section 2.12. Amendments to Additional Grantors. Section 8.14 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

“Additional Grantors. Each Subsidiary of the Administrative Borrower that is
required to become a party to the Credit Agreement as an additional Subsidiary
Borrower pursuant to Section 6.13 of the Credit Agreement shall become a Grantor
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Exhibit A.”

Section 2.13. Amendments to Schedules. Schedule 3 attached to the Security
Agreement is hereby amended by: (a) deleting the reference to the U.S. Bank
Accounts set forth therein; and (b) inserting in lieu thereof the information
set forth on Exhibit A attached hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, each Issuer and each Lender that, as of
the Amendment Effective Date, and after giving effect to this Amendment:

(a) the representations and warranties made by such Grantor in Section 3 of the
Security Agreement are true and correct on and as of the Amendment Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct on and
as of such earlier date; and

(b) no Default or Event of Default has occurred and is continuing.

ARTICLE IV

EFFECTIVENESS

Section 4.01. Conditions to Effectiveness. This Amendment will become effective
on and as of the first date (the “Amendment Effective Date”) on which all of the
following conditions precedent shall have been first satisfied (unless waived by
the Requisite Lenders):

(a) Certain Documents. The Administrative Agent shall have received each of the
following, each dated as of the Amendment Effective Date unless otherwise
indicated or agreed to by the Administrative Agent, in form and substance
satisfactory to the Administrative Agent:

(i) this Amendment, duly executed and delivered by each Grantor and the
Administrative Agent;

(ii) such other certificates, documents, agreements and information respecting
any Grantor that the Administrative Agent may reasonably request.

(b) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent all fees and expenses due and payable on or before the Amendment Effective
Date.

Section 4.02. References to Agreement. The Security Agreement and this Amendment
shall be read, taken and construed as one and the same instrument from and after
the Amendment Effective Date. Any references in the Security Agreement to “this
Agreement”, “hereunder”, “herein” or words of like import, and each reference in
any other document executed in connection with the Security Agreement, to “the
Agreement”, “thereunder”, “therein” or words of like import, shall, from and
after the Amendment Effective Date, mean and be a reference to the Security
Agreement as amended hereby.

Section 4.03. Continued Effectiveness; Ratification of Security Agreement. The
Security Agreement, as modified by this Amendment, is and shall continue to be
in full force and effect and is hereby ratified and confirmed in all respects.

Section 4.04. Reservation of Rights. This Amendment shall be effective only in
the specific instance and for the specific purpose for which given. The Lenders,
the Issuers and the Administrative Agent expressly reserve the right to exercise
any remedies they may have under the Security Agreement at any time without
notice to any Grantor or any other person or entity other than as required in
the Security Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.01. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all parties
shall be lodged with the Administrative Borrower and the Administrative Agent.

Section 5.02. Fees, Costs and Expenses. TOUSA agrees upon demand to pay, or
reimburse the Administrative Agent for, all of the Administrative Agent’s
reasonable internal and external audit, legal, appraisal, valuation, filing,
lien search, document duplication and reproduction and investigation expenses
and for all other reasonable out-of-pocket costs and expenses of every type and
nature (including, without limitation, after receipt of invoice documentation,
the reasonable fees, expenses and disbursements of the Administrative Agent’s
external counsel, local legal counsel, auditors, accountants, appraisers,
printers, insurance, environmental advisors and other consultants and agents)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the documents contemplated
hereby, including the control agreements with respect to the Linked Deposit
Accounts.

Section 5.03. Loan Document. This Amendment shall be deemed to be a Loan
Document.

Section 5.04. Additional Grantor. By executing and delivering this Amendment,
LB/TE #1, LLC hereby becomes a party to the Security Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder. The information
set forth on Exhibit B hereto is hereby added to the information set forth in
the Schedules to the Security Agreement. LB/TE #1, LLC hereby represents and
warrants that each of the representations and warranties applicable to it
contained in Section 3 of the Security Agreement is true and correct on and as
the date hereof (after giving effect to this Amendment) as if made on and as of
such date.

Section 5.05. Binding Effect. This Amendment shall become effective when it
shall have been executed by the Grantors and the Administrative Agent and
thereafter shall be binding upon and inure to the benefit of each Grantor, the
Administrative Agent, each Lender, the Issuer and, in each case, their
respective successors and assigns.

Section 5.06. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

Section 5.07. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
sitting in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Amendment,
each Grantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

Section 5.08. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AMENDMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

1

Grantors:

TECHNICAL OLYMPIC USA, INC.

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: SVP and Chief Accounting Officer


2



      GRANTORS (continued):



      ENGLE HOMES DELAWARE, INC.



      ENGLE HOMES RESIDENTIAL CONSTRUCTION, L.L.C.



      ENGLE/JAMES LLC



      MCKAY LANDING LLC



      NEWMARK HOMES PURCHASING, L.P.



      NEWMARK HOMES, L.L.C.



      NEWMARK HOMES, L.P.



      PREFERRED BUILDERS REALTY, INC.



      SILVERLAKE INTERESTS, L.C.



      TOI, LLC



      TOUSA, LLC



      TOUSA ASSOCIATES SERVICES COMPANY



      TOUSA DELAWARE, INC.



      TOUSA FUNDING, LLC



      TOUSA HOMES, INC.



      TOUSA HOMES, L.P.



      TOUSA HOMES INVESTMENT #1, INC.



      TOUSA HOMES FLORIDA, L.P.



      TOUSA HOMES INVESTMENT #2, INC.



      TOUSA HOMES INVESTMENT #2, LLC



      TOUSA REALTY, INC.



      TOUSA INVESTMENT #2, INC.



      TOUSA HOMES ARIZONA, LLC



      TOUSA HOMES COLORADO, LLC



      TOUSA HOMES NEVADA, LLC



      TOUSA HOMES MID-ATLANTIC HOLDING, LLC



      TOUSA HOMES MID-ATLANTIC, LLC



      TOUSA MID-ATLANTIC INVESTMENT, LLC



      TOUSA VENTURES, LLC



      TOUSA/WEST HOLDINGS, INC.



      LORTON SOUTH CONDOMINIUM, LLC



      ENGLE HOMES COMMERCIAL CONSTRUCTION, LLC



      LB/TE #1, LLC

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: VP and Treasurer


3

GRANTORS (continued):

NEWMARK HOMES BUSINESS TRUST

By:     /s/ Randy Kotler     
Name: Randy Kotler
Title: Managing Trustee


4

ADMINISTRATIVE AGENT:



      CITICORP NORTH AMERICA, INC., as Administrative         Agent



      By: /s/ Marni McManus



    Name: Marni McManus
Title: Vice President

                                          State in which Legal Owner Account
Number Financial Institution Account Name Account is Located
Engle Homes Delaware, Inc.
    200003341735     Wachovia Bank,
National Association   Engle Homes
Delaware Inc.  
Delaware
 
                   
 
                   
TOUSA Delaware Inc.
    2000012137765     Wachovia Bank,
National Association  
TOUSA Delaware Inc.  
Delaware
 
                   
 
                   
TOUSA Funding LLC
    2000029799620     Wachovia Bank,
National Association  
TOUSA Funding LLC  
Delaware
 
                   

5

Schedule 1

                  NAME OF FILING AND         JURISDICTION         REQUIRED TO
PERFECT         THE SECURITY NAME   STATE OF INCORPORATION   INTEREST
LB/TE #1, LLC
  Florida   UCC-1 filing with
the Florida Secured
Transaction Registry
in the State of
Florida
 
       

Schedule 2

                                          ORGANIZATIONAL     FORMER NAME AND    
          IDENTIFICATION     ADDRESS OF CHIEF               NUMBER FOR NAME AND
ADDRESS OF   EXECUTIVE OFFICE               JURISDICTION OF CHIEF EXECUTIVE  
(WITHIN PREVIOUS 5       JURISDICTION OF   FOREIGN   DOMESTIC OFFICE   YEARS)  
TYPE OF ORGANIZATION   ORGANIZATION   QUALIFICATIONS   ORGANIZATION
LB/TE #1, LLC
4000 Hollywood
Blvd.,
Ste. 500N
Hollywood, FL 33021
 


N/A  


Limited Liability
Company  



Florida  



N/A  



L06000107142
 
                   

Schedule 3

None

6